Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 02/17/2022. 

Terminal disclaimer
       The terminal disclaimer filed 02/17/2022 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1, 8 and 15 are allowable because the cited prior arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
 2receiving a file; 3creating data blocks that correspond to the file; 4causing storing of cloud storage objects in a cloud object store, the cloud 5storage objects comprising data of the data blocks and corresponding metadata of 6according to a tree hierarchy, where: 7a first subset of the cloud storage objects comprises the data of the 8data blocks, the first subset corresponding to leaf nodes of the tree hierarchy; 9a second subset of the cloud storage objects comprises the 10corresponding metadata, the second subset corresponding to non-leaf nodes of the 11tree hierarchy; and 12the corresponding metadata comprises respective checksums 13generated for each cloud storage object of the first subset of the cloud storage 14objects; 15receiving a request to perform a transaction with respect to the file; 16translating the request into an I/O request; 17based at least in part on the I/O request, performing a write operation to 18modify the tree 
a fourth subset of the additional cloud storage objects comprises 24additional metadata corresponding to the additional data, the fourth subset 25corresponding to additional non-leaf nodes of the tree hierarchy; and 26the additional metadata comprises additional respective checksums 27generated for each cloud storage object of the third subset of the additional cloud 28storage objects; 29based at least in part on a subsequent I/O request, performing a read 30operation with respect to the modified tree hierarchy, where the read operation comprises 31receiving a version of at least one cloud storage object from the cloud object store; and 32checking the version of the at least one cloud storage object with a reference 33checksum that corresponds to at least one checksum of the respective checksums or at least 34one checksum of the additional respective checksums.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/26/2022